 In the Matter of YELLOW TRUCK & COACH MANUFACTURING COMPANY,,GENERAL MOTORS TRUCK & COACH DIVISIONandGASOLINE SERVICE,STATION AND WAREHOUSE EMPLOYEES UNION, LOCAL 618 OF THEBROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND,HELPERS OF AMERICACase No. R-2963.-Decided September 18, 1941Investigation and Certification of Representatives:stipulation for Certification,of Representatives upon consent election.Mr. L. N. D. Wells, Jr.,for the Board.Messrs.H. M. Hogan, A. F. Power, Denton JollyandRobert C,Carson,for the Company.Messrs.Melroy HornandEdwin D. Dorsey,for the Union.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESOn August 19, 1941, Gasoline Service Station and Warehouse Em-ployees Union, Local 618 of the Brotherhood of Teamsters, Chauffeurs,,Warehousemen and Helpers of America, affiliated with the A. F. of L.,herein called the Union, filed with the Regional Director for theFourteenth Region (St. Louis, Missouri) a petition, and on August27, 1941, an amended petition, alleging that a question affecting com-merce had arisen concerning the representation of employees of YellowTruck & Coach Manufacturing Company, General Motors Truck &Coach Division, St. Louis, Missouri, herein called the Company,engaged in-the business of retailing and wholesaling automotive trucksand truck parts and the service and storage thereof, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein called,the Act.On August 25, 1941, the Company, the Union, and the Act-ing Regional Director entered into a "STIPULATION FOR CER-TIFICATION ON CONSENT ELECTION." On August 27, 1941,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the ,Act, and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,35 N. L. It. B, No. 117515451270-42-vol. 35-34 516DECISIONS OF NATIONALLABOR RELATIONS BOARDas amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing ondue notice.Pursuant to the stipulation, an election by secret ballot was con-ducted on August 28, 1941, under the direction and supervision ofthe Acting Regional Director, among all employees in the Parts StockDepartment of the Company including pickers and packers, stockroomclerks,porters, countermen, stock receivers, stock shippers, andcheckers and pickers, but excluding parts manager, assistant partsmanager, and all other supervisory employees, office employees, cler-ical employees, employees receiving special training, indentured ap-prentices and all salaried employees, to determine whether or notsaid employees desired to be represented by the Union.' On August29, 1941, the Acting Regional Director issued and duly served uponthe parties his Election Report on the ballot.No objections to theconduct of the ballot or the Election Report have been filed by anyof the parties.In his Election Report the Acting Regional Director reported asfollows concerning the balloting and its results :(The number of employees who were eligible to vote was 13.)Total number of ballots east----------------------------Numberofballots challenged_____________________________No ieNumberofblank ballots_________________________________None-Numberofvoid ballots___________________________________NoneTotal number of ballotscounted___________________________13Number of ballotsvoted "Yes",that is designating GasolineStation andWarehouse Employees Union, Local 618 ofthe Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpersof Americaas representative for the purposesof collectivebargaining________________________________13Number of ballotsvoted "No"______________________________NoneUpon the basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Yellow Truck & Coach ManufacturingCompany, General Motors Truck & Coach Division, St. Louis, Mis-souri, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All employees in the Parts Stock Department of the Companyincluding pickers and packers, stockroom clerks, porters, counter-men, stock receivers, stock shippers, and checkers and pickers butexcluding parts manager, assistant parts manager, and all othersupervisory employees, office employees, clerical employees, employees YELLOW TRUCK & COACH MANUFACTURING COMPANY 517receiving special training, indentured apprentices and all salariedemployees, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.3.Gasoline Service Station and Warehouse Employees Union, Local618 of the Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, affiliated with the A. F. of L., has been desig-nated and selected by a majority of the employees in the above unitas their 'representative for the purposes of collective bargaining,and is the exclusive representative of all employees in said unit, withinthe meaning of Section 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of the National Labor RelationsAct,IT ISHEREBYCERTIFIED that Gasoline Service Station andWare-house Employees Union, Local 618 of the Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, affiliated withthe A. F. of L., has been designated and selected by a majority of allemployees in the Parts Stock Department of Yellow Truck & CoachManufacturing Company, General Motors Truck & Coach Division,St. Louis, Missouri, including pickers and packers, stockroom clerks,porters, countermen, stock receivers, stock shippers, and checkersand pickers but excluding parts manager, assistant parts manager,and all other supervisory employees, office employees, clerical em-ployees, employees receiving special training, indentured apprenticesand all salaries employees, as their representative for the purposes ofcollective bargaining, and that, pursuant to Section 9 (a) of the Act,Gasoline Service Station andWarehouse Employees Union, Local618 of the Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, affiliated with the A. F. of L., is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.